SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1328
KA 12-01722
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DERICK W. BARKER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment   of the Genesee County Court (Robert C.
Noonan, J.), rendered April   2, 2012. The judgment convicted
defendant, upon his plea of   guilty, of criminal possession of a
controlled substance in the   fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a controlled substance in the
fourth degree (Penal Law § 220.09 [1]), defendant contends that County
Court erred in denying his motion to suppress certain items of
physical evidence. We reject that contention. The record supports
the court’s determination that the rental period of the hotel room in
which the items were found had expired prior to the search by the
police, and we thus conclude that “defendant lost his reasonable
expectation of privacy in the hotel room and its contents, and the
general manager of the hotel had the authority to consent to the
search” (People v D’Antuono, 306 AD2d 890, 890, lv denied 100 NY2d
593, reconsideration denied 100 NY2d 641, cert denied 541 US 994, reh
denied 541 US 1083; see People v Kozba, 66 AD3d 1387, 1388, lv
denied 13 NY3d 939; People v Rodriguez, 104 AD2d 832, 833-834; see
generally People v Prochilo, 41 NY2d 759, 761). The court also
properly determined that defendant abandoned any reasonable or
legitimate expectation of privacy in a backpack that was located in
the hotel room, by virtue of both his flight (see People v Gonzalez,
25 AD3d 620, 621, lv denied 6 NY3d 833), and his disavowal of
ownership of that backpack (see People v DuPree, 43 AD3d 1314, 1315).
Finally, the sentence is not unduly harsh or severe.

Entered:   January 3, 2014                         Frances E. Cafarell
                                                   Clerk of the Court